

116 HR 42 IH: First Responder Identification of Emergency Needs in Disaster Situations
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 42IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Homeland Security to submit a study on the circumstances which may impact the effectiveness and availability of first responders before, during, or after a terrorist threat or event, and for other purposes. 
1.Short titleThis Act may be cited as the First Responder Identification of Emergency Needs in Disaster Situations or the FRIENDS Act. 2.Circumstances which may impact first responders during a terrorist event (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Homeland Security and Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that describes select State and local programs and policies, as appropriate, related to the preparedness and protection of first responders. The report may include information on—
(1)the degree to which such programs and policies include consideration of the presence of a first responder’s family in an area impacted by a terrorist attack; (2)the availability of personal protective equipment for first responders;
(3)the availability of home Medkits for first responders and their families for biological incident response; and (4)other related factors.
(b)ContextIn preparing the report required under subsection (a), the Comptroller General of the United States may, as appropriate, provide information— (1)in a format that delineates high risk urban areas from rural communities; and
(2)on the degree to which the selected State and local programs and policies included in such report were developed or are being executed with funding from the Department of Homeland Security, including grant funding from the State Homeland Security Grant Program or the Urban Area Security Initiative under sections 2002 and 2003, respectively, of the Homeland Security Act of 2002 (6 U.S.C. 603 and 604). (c)Homeland security considerationAfter issuance of the report required under subsection (a), the Secretary of Homeland Security shall consider such report’s findings and assess its applicability for Federal first responders. 
